Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Altamura (US Patent Pub. # 2012/0158287) in view of Chau (US Patent Pub. # 2009/0118998)
As to claim 1, Altamura discloses an image generation device comprising:
an image capturing unit (image acquisition device 30) installed on a water moving object (ship or boat) (Para 14);
a target information acquisition unit (processor 12) which acquires target information (map database 40) about a target (police station indicator 160, a fuel station indicator 162, a church indicator 164, a mechanic indicator 166, a restaurant indicator 168 and a fishing charter indicator 170) (Para 20);
an augmented image generation unit (12) which generates an augmented image (image with overlay) in which the target information (pop-up window 194) acquired by the target information acquisition unit (12) is displayed in a captured image captured by the image capturing unit (30) (Para 19);
a marker display unit (overlays) which displays a marker (icon associated with targets 160, 162, 164, 166, 168 and 170) for selecting the target (160, 162, 164, 166, 168 and 170) by a user (user selection) such that the marker (icon associated with targets 160, 162, 164, 166, 168 and 170) moves according to a display place of the target (160, 162, 164, 166, 168 and 170) in the augmented image (image with overlay) (Para 19); and
a marker moving unit (user input interface 16) moves the display place of at least one of a plurality of the markers (icon associated with targets 160, 162, 164, 166, 168 and 170) so that determination regions (box around icon) which determining that each marker (icon associated with targets 160, 162, 164, 166, 168 and 170) has been selected (Para 19 and 20).
Altamura does not teach each marker has been selected do not overlap each other.  Chau (Fig. 14-16) teaches each marker (aircraft icons or AcID tags) has been selected (specified feature) do not overlap (does not obscure or overlap) each other (Para 64, 65, and 132).  Chau teaches a position for an AcID tag is "available" if, according to pre-established criteria, use of the position for placement of the tag does not obscure or overlap a specified feature such as other aircraft icons or AcID tags (or potentially other displayed information) to a degree deemed unacceptable (Para 64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an icon as taught by Chau to the augmented navigation system of Altramura, to increase situational awareness in navigation in both standard and extreme conditions, including display of information of the surrounding environment in real-time (Para 2 of Chau).
As to claim 2, Chau (Fig. 16) teaches a first correspondence line display unit displays a first correspondence line (line) indicating a correspondence relationship between the target (icon) and the marker (flight number) (Para 140).  
As to claim 3, Chau teaches wherein the first correspondence line (line) extends in a vertical direction (vertical) from the display place of the target (icon) (Para 140).
As to claim 4, Chau (Figs. 11 and 12) teaches wherein the marker moving unit (application framework 51) moves the display place of the marker (flight number) such that a length of the first correspondence line (line) changes (Para 71 and 125).
As to claim 5, Altamura teaches wherein the marker moving unit (16) moves the marker (icon associated with targets 160, 162, 164, 166, 168 and 170) visually continuously (Para 19).  Altamura teaches the acquired image 150 is in real time, the indicators are updated in position as the acquired image "moves" across the display 18 due to the movement of the platform on which the navigation device 10 is being utilized.
As to claim 6, Chau (Figs. 11 and 12) teaches wherein the marker moving unit sets a length of the first correspondence line (line) of the marker (flight number) to a length with which the determination region of the marker (flight number) does not overlap the determination region of another one of the markers (flight number), and sets the length of the first correspondence line to a preset length when the determination region of the marker does not overlap the determination region of another one of the markers (flight number) (Para 125).
As to claim 7, Altamura teaches further comprising a first detailed information display unit (factual data 190) displays first detailed information about the target (160, 162, 164, 166, 168 and 170) corresponding to the marker selected (180) by the user (user) based on the target information acquired by the target information acquisition unit (12), wherein the marker display unit (icon associated with targets 160, 162, 164, 166, 168 and 170) includes different display modes of the marker for respective types of the target information acquisition units (12) which acquire the first detailed information (190) to be displayed by the first detailed information display unit(190) (Para 18).
As to claim 8, Altamura teaches wherein the determination region (box around icon) has a larger area than the marker(icon associated with targets 160, 162, 164, 166, 168 and 170) (Paras 17).
As to claim 10, Altamura teaches further comprising a first detailed information display unit which displays first detailed information (190) about the target (160, 162, 164, 166, 168 and 170) corresponding to the marker (icon associated with targets 160, 162, 164, 166, 168 and 170) selected by the user (user) in a predetermined first space (190) of a screen on which the augmented image is displayed based on the target information acquired by the target information acquisition unit (12) (Para 18).
As to claim 11, Altamura teaches further comprising a second correspondence line display unit (pop-up type window 194) which displays a second correspondence line indicating a correspondence relationship between the marker (icon associated with targets 160, 162, 164, 166, 168 and 170) and the first detailed information (190) (Para 19).
As to claim 12, Altamura teaches further comprising a first detailed information item selection unit (190) which selects, by the user (user), an item to be the first detailed information (port/marina names, port related information and services, naval-aids and any other geo-referenced objects, points of interest and place markers that are pertinent with navigation and related activities) of the target information acquired by the target information acquisition unit (12) (Para 18).
As to claim 13, Altamura teaches further comprising a first display field number determination unit (190) which determines a number of first display fields which display the first detailed information (port/marina names, port related information and services, naval-aids and any other geo-referenced objects, points of interest and place markers that are pertinent with navigation and related activities) based on the item selected by the first detailed information item selection unit (190) (Para 18).
As to claim 14, Altamura teaches further comprising a first display field arrangement determination unit (190) which determines arrangement in the first space of a plurality of first display fields (190) which display the first detailed information (190) (Para 18).
As to claim 15, Altamura teaches wherein the first detailed information display unit (190) moves a display of the first detailed information (190) to the first display field placed in a different place according to a movement of the display place of the target in the augmented image (acquired image 150) (Para 19).  Altamura teaches the acquired image 150 is in real time, the indicators are updated in position as the acquired image "moves" across the display 18 due to the movement of the platform on which the navigation device 10 is being utilized.
As to claim 16, Altamura teaches wherein the first detailed information display unit (190) moves the display of the first detailed information visually continuously (Para 19).  Altamura teaches the acquired image 150 is in real time, the indicators are updated in position as the acquired image "moves" across the display 18 due to the movement of the platform on which the navigation device 10 is being utilized.
As to claim 17, Altamura teaches further comprising: a first detailed information selector (190) which selects at least one of a plurality of pieces of the first detailed information (190) by the user; and a second detailed information display unit (194) which displays second detailed information (194) which is different information (additional information 192) about the same target (180) as the first detailed information (190) selected by the first detailed information selector (190) in a second space different from the first space based on the target information acquired by the target information acquisition unit(12) (Para 18 and 19).
As to claim 18, this claim differs from claim 1 only in that the claim 1 is an image generation device claim whereas claim 18 is an image generation method claim.  Thus claim 18 is analyzed as previously discussed with respect to claim 1 above.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Altamura US Patent Pub. # 2012/0158287) in view of Burns (US Patent Pub. # 2008/0291052)
As to claim 9, note the discussion above in regards to claim 1.  Altamura does not teach further comprising: a dangerous target detector which detects a dangerous target; and a dangerous target display unit which displays the dangerous target detected by the dangerous target detector or the target information corresponding to the dangerous target prominently.  Burns teaches a dangerous target detector (WARN 600) which detects a dangerous target (approaching danger); and a dangerous target display unit (display) which displays the dangerous target (large watercraft 640) detected by the dangerous target detector (600) or the target information corresponding to the dangerous target prominently (Para 51).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a WARN system as taught by Burns to the augmented navigation system of Altramura, to provide a low-cost but effective and reliable system and method for among other things, warning pedestrians and vehicle operators of the approach of vehicles at vehicular path crossings (Para 2 of Chau).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 269612/17/2022